 ALLEN HAYOSH INDUSTRIESAllenHayosh Industries,Inc., and its Subsidiary AH I Machine Tool & Die,Inc.andInternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America(UAW). Cases 7-CA-6761 and 7-RC-8901June 6, 1969DECISION AND ORDERBROWN AND ZAGORIAOn February 6, 1969, Trial Examiner Morton D.Friedman issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpracticesinviolationof the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. In Case 7-RC-8901, the TrialExaminer further recommended that 1 challenge besustained and that the challenges to the remaining 5ballotsbe overruled. Thereafter, the Respondentfiledexceptions to the Trial Examiner's Decisionand a supporting brief, and the Charging Party fileda brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, A H I MachineTool& Die, Inc., Mt. Clemens, Michigan, itsofficers,agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as modified below:'These findings are based, in part,upon credibility determinations of theTrial Examiner to which the Respondent has excepted. After careful reviewof the record,we conclude that these credibility findings are not contraryto the clear preponderance of all relevant evidence.Accordingly, we findno basis for disturbing these findings.Standard Dry Wall Products,91NLRB 544, enfd.188 F.2d 362(C.A. 3).'The Respondent has requested oral argument.This request is herebydenied as the record,the exceptions and briefs adequately present theissues and positions of the parties.439Add the following as paragraph 2(b), and reletterthe following paragraphs accordingly:(b)Notify the above-named employee if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.IT IS HEREBY FURTHER ORDERED that the RegionalDirector for Region 7 shall, pursuant to the Rulesand Regulations of the Board, within 10 days fromthe date of this Order, open and count the ballots ofRichard Cartwright,William B. Emerick, Peter R.Osterman, Gerald Theriault, and Donald Eller inCase 7-RC-8901, and prepare and cause to beserved upon the parties a revised tally and theappropriate certification.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Trial Examiner:Upon a chargefiledinCase7-CA-6761onMay 20, 1968, byInternationalUnion,United Automobile,Aerospace andAgricultural ImplementWorkers of America,hereincalled the Unionor UAW,and an amended charge filedbyUAWon June 5,1968, the Regional Director forRegion 7 of the NationalLaborRelations Board,hereincalled the Board,issueda complaint and notice ofconsolidated hearing onJuly 30,1968, on behalf of theGeneralCounselof theBoard against Allen HayoshIndustries, Inc., and its subsidiary A H I Machine Tool &Die, Inc.,herein calledthe Companyor the Respondent,allegingviolationsof Section 8(a)(1) of the NationalLaborRelationsAct, asamended(29 U.S.C., Sec.151,elseq.),hereincalled the Act.On July 30,1968, the said Regional Director issued hisreport on challengesinCase 7-RC-8901 in which he foundthat the challenges to the ballots of eight voters raisedquestions of fact which could be best resolved by hearing.On the sameday, July 30,1968, the Regional Directorissued his order consolidating for hearing, ruling, anddecisionCases 7-CA-6761 and 7-RC-8901.In its duly filled answer to the complaint in Case7-CA-6761theRespondent,whileadmittingcertainallegations of the complaint,denied the commission ofany unfair labor practices.Pursuant to notice,as aforesaid,the hearing of theconsolidatedcaseswas held before me in Detroit,Michigan,onOctober8,1968.Allpartieswererepresentedand were afforded full opportunity to beheard,to introduce relevant evidence,topresent oralargument,and to file briefs.Briefswere filed by theGeneralCounsel,theRespondent,and the ChargingParty.Upon consideration of the entirerecord,includingthe briefs of the parties, and upon my observation of eachof the witnesses as they appeared before me, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAllenHayosh Industries, Inc.,hereinaftercalledRespondentAllenHayosh, is a Michigan corporation176 NLRB No. 57 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich isengaged inthe city of Warren, Michigan, in themanufacture, sale, and distribution of tools and diesDuringthe year immediately preceding the issuance of thecomplaintherein,a representative period,RespondentAllen Hayosh sold and distributed at its plant in Warren,Michigan, products of a valuein excessof $100,000, ofwhich productsvalued in excessof $50,000 were furnishedtoGeneralMotors Corporation, Ford Motor Company,andChryslerCorporation,eachofwhichannuallymanufactures, sells, and distributes at its installations intheStateofMichigan products valued in excess of$500,000, which are shipped from said installations in theState of Michigan directly to points located outside theState of Michigan.A H I Machine Tool & Die, Inc., hereinafter called AH 1, alsoaMichigan corporation, is engaged at the cityofMt. Clemens, Michigan, in the manufacture, sale, anddistributionoftoolsanddies.Duringtheyearimmediately preceding the issuance of the complaintherein, a representative period, A H I sold and distributedat itsplant in Mt. Clemens, Michigan, products valued inexcess of $100,000, of which products valued in excess of$50,000 were furnished to General Motors Corporation,Ford Motor Company, and Chrysler Corporation, each ofwhich annually manufacturers, sells, and distributes at itsinstallationsin the State of Michigan products of a valueinexcessof$500,000which are shipped from saidinstallationsin the State of Michigan directly to pointslocated outside the State of Michigan.Respondent Allen Hayosh and Respondent A H 1, itssubsidiary, are affiliatedbusinesseswith common offices,ownership,directors,and operators and constitute asingle-integratedbusinessenterpriseandasingleemployer within the meaning of Section 2(2) of the Act,the said directors and operators formulate and administera common labor policy for the aforenamed corporations,affecting the employees of said corporations.Itisadmitted,and I find that Respondent AllenHayosh and Respondent A H I are individually andcollectively an employer engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act.'11THE LABORORGANIZATION INVOLVEDThe UAW isa labor organization within the meaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Pleadingsand IssuesThe complaintalleges,in substance, that on March 18,1968, four employees of A H I concertedly ceased workand walked out to protest the fact that on that day A H Idischarged a fellow employee and that A H I thereafterdischarged the four employees who walked out in concertbecause they engaged in the concerted work stoppage. TheGeneral Counsel contends that the walkout of the fouremployees was concerted protected activity within themeaningof Section 7 of the Act because the employeesengaged in the said activity for their mutual aid andprotection. The General Counsel further contends that theIn accordance with a stipulation entered into at the hearing herein, itwas agreed that the remedy,if any, be assessed only against A H I and notAllen Hayosh, the parent corporationallegeddiscriminateeswerecoercedintosigningtermination slips by agents of A H I and were therebyconstructively discharged as a result of their protectedactivitiesThe Respondent's answer to the aforesaid complaintgenerally denies all the material allegations thereof TheRespondent, on its part, contends that the activity was notprotected and that the employees quit and were notdischarged.In connection with the challenges to the ballots in therepresentationproceeding, there are eight individualswhose ballots are contested. The Union challenged theballots of Donald Eller and Louis Hypnar on the groundsthat these individuals are supervisors within the meaningof the Act. The other six individuals challenged were thefour individuals who walked out on March 18, 1968, plusthe individual who was discharged on that day and insympathy for whom it is alleged the other four walkedout, and another individual who evidently was named inthe original charge as a discriminatee but who was notnamed in the complaint. During the hearing the individualwho was discharged, Virgil Jolly, and the individual whowas not named in the complaint, William Terry, werestipulated to be ineligible to vote. Thus there remains forconsideration the two alleged supervisors and the fouralleged discriminatees.Thus, the issues presented by the pleadings and by thereport on challenges are as follows.1.Are Louis Hypnar and Donald Eller supervisors asdefined in the Act?2.Was the walkout of the alleged discriminateesprotected concerted activity within the meaning of Section7 of the Act?3.Were the alleged discriminatees constructivelydischarged because of their protected concerted activities?B.The EventsThe events of the morning of March 18, 1968,' are notcontested.TheRespondent offered no testimony tocontradictthetestimonyofthefourallegeddiscriminatees.On that Monday, not long after workbegan at 7 a.m., Louis Hypnar, who General Counselalleges is a supervisor, but who the Respondent contendsismerely a head leader, came over to the workbench ofemployeeWilliamEmerick to look over work beingperformed by Emerick. At that time, Emerick toldHypnar that Emerick wanted to leave work at 9:30 a.m.towhich request Hypnar assented. Shortly thereafter,Hypnar approached employees Richard Cartwright andPeterOsterman who were discussing a work problem atCartwright'sdesk.Using profanity,Hypnar accusedOsterman and Cartwright of not being attentive to theirwork. At that point Osterman left and returned to his ownworkbench.About a half hour later, Gene Jolly, another employee,came to Cartwright's bench and asked for a tool. WhileJollywas there Hypnar approached and again usingprofanity told Jolly that the latter was "goofing off" onhis job. Jolly asked, "Are you accusing me of goofingoffs"Hypnar answered in the affirmative and, with that,Jolly grabbed Hypnar by the shirt and pushed the latterover a set of workhorses.With that, several of theemployees came over, grabbed Jolly by the arms and'All events herein occurred in 1968 unless otherwise specified ALLEN HAYOSH INDUSTRIES441assistedHypnar to his feet. Immediately thereafter,Hypnar told Jolly that he was fired and to get his toolsand to get out. Hypnar then went into the plant officefrom which he emerged a few minutes later. WhenHypnar appeared, Art Jernburg, a leader, said to Hypnar,"I think we should meet with Al Ferns (executive vicepresident and manager of Respondent). Have a meetingand discuss this." To which Hypnar answered, "Nothingdoing, there is nothing to discuss. He's fired."Then Hypnar turned to the rest of the employees whowere gathered around and said, "If any of you guys thinkIcan't run this plant without you, you can pack yourboxes and get out too."At this point Emerick went back to his bench andOsterman asked Emerick what the latter was going to do.Emerick answered, "I don't know what you're going todo, but I've had it." Emerick then gathered up his tools,shuthistoolbox,andproceededalongwithJolly,Osterman,Cartwright,andGilbertTheriault to thetimeclock. They each punched out and left the plant. Thiswas about 8:30 in the morning. It was not the plannedleaving that Emerick had spoken about to Hypnar earlierthan morning.'Inconnectionwith the walkout, each of the fourdiscriminatees testified as to their individual reasons forwalking out. Thus, Emerick stated that the reason hewalked out was that he had received harassment fromHypnar in regard to the manner in which he should workand the performance of the work. Also, Emerick testifiedthat he walked out because Hypnar refused to discuss withthemen the incident involving Jolly. Cartwright testifiedthat he left because of Hypnar's actions including theprofane language and the fact that Hypnar would notmeet with the men to discuss the Jolly incident. Ostermantestified that he left because there was just too muchharassment going on for quite a period of time andOsterman felt that the situation was such that if it had notbeen Jolly who had been involved with Hypnar it wouldhave been Osterman or somebody else. Theriault's reasonwas somewhat different than the reasons of the other men.He testified that he left with the other men because theywere all his friends and he was going to "stick with them"no matter what. He felt that he was supporting the othermen by walking out. In connection with his reasons forwalking out, Theriault also stated that the other men alldisliked Hypnar.It should be noted that when the men walked out of theplanttheydidnotinformanyrepresentativeofmanagement as to their reasons for walking out.The testimony of what occurred in the days followingthewalkout is conflicting.According to Emerick andOsterman they returned to the plant the next morning,Tuesday,March 19, to go to work at the regular startingtime.Osterman remained at the employees' entrance.However Emerick went into the plant and found that thetimecards of the four who walked out the day before hadbeen removed from the card rack at the timeclock.Emerick saw that Jernburg was working and uponEmerick's asking, Jernburg told Emerick that they had"pulled"Emerick's card and that Emerick was fired.Shortly thereafter,Vice President Ferns came in andEmerick asked Ferns what had happened. In reply Fernstold Emerick, "As soon as Ed Jewell comes in, he'll checkout your tools."According to Emerick this was the entire conversationbetween the two and Emerick and Osterman left the plantand drove away.On the same morning, according to Cartwright, hedrove to the plant parking lot at approximately the timeof the beginning of the work shift and observed that noneof the cars of the employees with whom he walked outwere parked in the lot. Cartwright thereupon left thevicinityof the plant and later that morning met withEmerick and Osterman who told Cartwright that theircards had been pulled, that they were fired, and that therewas no point in going back to the plant.According to Emerick, the next time he made contactwith A H I was on Thursday, March 21, when he phonedthe office to see if his paycheck was ready and wasadvised that his check had not yet arrived from the parentcorporation.On Friday, March 22, Emerick went to theplant office and asked the office girl if he could have hispaycheck., She told Emerick that he would have to speakto Ferns, who was then summoned on the intercom. Fernstold Emerick that the latter would have to take his toolsout of the plant if he wanted his paycheck.Upon being thus informed, Emerick went into the plantand began gathering up his tools when he was approachedby Ed Jewell, the toolcrib man, who gave Emerick a quitslipand instructed Emerick tosign.Emerick refused,whereupon Ferns was summoned. Ferns informed Emerickthat not only would Emerick have to remove his tools butwould have to sign the quit slip before he could receive hischeck. Finally, Emerick did sign the quit slip but it wasonly under protest that he did so. He explained this toFerns.He indicated to Ferns that the signature was beingplaced on the slip under protest because he, Emerick, hadnot quit.Emerick further testified that the only portion of thequit slip that bore his handwriting was his signaturethereon. The rest of the quit slip was filled in by someoneelse.On the slip were written the words "walked off jobwithout authorization." The quit slip is also signed byFerns and Jewell and is dated March 18, the day theemployees walked out.After Emerick signed the quit slip he took his toolboxand was leaving the plant when he encountered PresidentDale Smith who had comeintothe plant. Emerick toldSmith that he was sorry that it had happened and Smithsaid, "Well, we're sorry it happened too but your timingwas off." Emerick further testified that at no time didanyone offer him his job but finally admitted that Smithdid say to him that sometime in the future if Emerickwanted employment he should see Al Ferns. Emerickadditionally testified that at the time of the events thetool-and-dieemployees did not have any bargainingrepresentative in the plant nor was there any establishedgrievance procedure. Insofar as the grievance procedure isconcerned, Emerick and the other employees testified thatat one time, some time before the events herein, they hadgone to speak to Smith and Ferns with regard to gettingadditional working hours to increase their take-home pay.As noted above, on Tuesday, March 19, Cartwrightmet with Osterman and Emerick and was told by themthat their cards had been pulled and that they had beenfired.According to Cartwright, the next time Cartwrightwent back to the shop was on Thursday, March 21. Whenhe arrived there he was informed that he could not have'Because ofthe date ofdepositon Emerick's paycheck this meeting must'A11of theforegoing from the uncontroverted credited testimonyofhave occurred on the 22dand noton the 23d as originally testified byEmerick,Cartwright,Osterman,and Theriault.Emerick. 442DECISIONSOF NATIONALLABOR RELATIONS BOARDhis paycheck unless he checked out his box. This was toldto him by the office girl. At that point Cartwright left anddid not return until Saturday, the 23rd. On Saturday,Cartwright returnedwithJollyandTerry,anotheremployee who walked out but who was not named as adiscriminateeintheinstantproceeding.The threeproceeded to the office and again asked for theirpaychecks. The officegirl again saidthat they could notget paid unlesstheysigned the quit slip. Cartwright askedatwhose orders it was necessary to sign the slip and thegirlanswered that it was Ferns'and Smith'sorders.Thereupon Cartwright left the plant again and returned onthe following Tuesday with Terry and Jolly. He wentdirectly to his toolbox and started to check it over to seeif everything was in there. Ed Jewell went to the box withhim and presented Cartwright with the quit slip which wasan exact duplicate of the quit slip signed by Emerick.Cartwright signed the slip telling Jewell that he wassigning itbut that he did not wantto sign it. It should benoted that at the bottom of this slip signed by Cartwrightand of the slips signed by the other discriminatees are thewords "This must be returned to office for payrollclearance."Like Emerick, Cartwright testified that at the time oftheeventsherein the employees had no bargainingrepresentative.NorwasCartwrightawareofanygrievance procedure having been established at the plant.As heretofore set forth, on Tuesday,March 19,Osterman returned to the plant with Emerick and wastold by Emerick that their cards were not in the rack andthat they had been fired. Thereafter Emerick proceededwith Ostermanto a meetingplace with Cartwright wherethey told the latter that they had been discharged.Osterman testified that on either Thursday or Friday ofthat week, he returned to the plant to get his paycheckand went directly to the front office where he talked toFerns and Smith. The conversation lasted about 15minutes.Ferns andSmith stated that they had likedOsterman's work and that they were very sorry to see thishappen but they "could not afford to have this pressuregoing on in the shop."At the same time,when Ostermanasked if he could get his paycheck, either Ferns or Smithtold him"check yourtools out and sign a quit slip andyou can have it." At that time Osterman refused to dowhat was requested and left.Approximatelya week later Ostermanfinally ran out ofmoney and he decided to pick up his paycheck. When hereturned to the shop he was again informed that he had toremove his tools and sign the quit slip in order to get hispaycheck. Ferns informed him of this. Osterman finallycapitulated in order to get his money.His slip was thesame as theslipof Cartwrightand Emerick.The onlything that he placed on that slip was his signaturealthough the slip was filled out to the effect that he hadwalked out without authorization.As did the other employees, Osterman testified that atthe time of the incidents herein the tool-and-die employeesatA H I plant had no bargaining representative nor wasthere any established grievance procedure in the shop.According to Theriault, he returned to the plant onThursday,March 21. He went into the office where hesaw Dale Smith, Respondent'spresident.Theriault toldSmith that he wanted his paycheck and Smith toldTheriault that the latter would have to clear his toolboxand sign a quit slip before he could receive his check.Theriault thereupon had his toolbox checked out, signedthe slip, and did receive his paycheck. As in the case ofthe other employees, Theriault merely signed his signatureon the slip but all of the handwriting was placed thereonby someone else and contained the same wording that theother slips contained, namely, that Theriault had walkedout without authorization.In his testimony, Theriault admitted that no member ofsupervision ever told him directly that he was fired. Nordid they ever tell him that he couldn't have his job.However, Theriault further testified that during the sameperiod of time neither Smith nor Ferns ever suggested thathe, Theriault, go back to work. Theriault further admittedthat during the period of time in which the events hereinoccurred, A H I was working overtime and that most ofthe employees in the tool-and-die shop were working 58hours a week. Theriault further admitted that during thesame period of time skilled craftsmen in the tool-and-dieindustry were very scarce.It is noted that in connection with the testimony of allof the foregoing individuals,there was no testimony to theeffect that any employee upon his return to the plantpresentedtoeitherSmithorFernsanygrievanceregarding Jolly's discharge or the working conditions inthe tool-and-die shop before the walkout. It should also beemphasized, however, that during the same period of timeand upon the employees' visits to the plant they werenever told, according to their testimony, that they shouldreturn to work nor were they ever asked by any memberof management why they had walked out or what theirgrievance was.President Smith and Vice President Ferns testified tothe events which followed the walkout but their testimonydirectly contradicts the testimony of the fourallegeddiscriminatees. Ferns testified that on March 18 Ferns wasin his office when Hypnar came in and told Ferns that hethought Jolly ought to be let go. Hypnar said that he wastired of telling people to do things and not having them doit.He told Ferns that Jolly was working on a job and hewas not getting it done.Ferns agreed that Jolly should go.After the conversation with Hypnar, Ferns went out to theshop and found that the four discriminatees had gonealongwith Jolly.Later that morning Ferns was approached by Jernburgwho said that things had happened in the shop that upsethim and that he wanted to go home. Ferns asked him totry to stick it out. At that point Ferns realized thatsomething more serious had happened than Hypnar hadtold him. Ferns then realized that Hypnar's shirt had beendirty when the latter spoke to Ferns and that there weresome scratches on Hypnar's face. This was the firstinkling that Ferns had that Hypnar had been punched.Ferns then asked Hypnar why the latter had not told himabout the incident and Hypnar said that he did not thinkthat he had to tell Ferns. Then Ferns went back to hisoffice and hadhardlygotten back into his office when heheard the timeclock being punched. He went out into theshop and heard the door close. He looked out the windowof the door and saw the four discriminatees and Jollyleaving.He then proceeded back to where Hypnar wasworking and asked the latter what was going on. Hypnartold him, "I guess they are going out in sympathy withJolly."However, Ferns testified that none of the menprotested the discharge of Jolly to him. To Ferns'knowledge they have never protested the discharge sinceMarch 1968.According to both Smith and Ferns, on Tuesday,March 19, Emerick and Theriault came into the shop tocheck out their toolboxes. Smith remembers this because ALLEN HAYOSH INDUSTRIES443he was out of town on March 18,the day Virgil Jolly wasdischarged.He returned on the eveningof the 18th. Hewent to the plant on the morning of the 19th about 9:30a.m.He was told by Ferns what had happened the daybefore. Ferns told Smith that Jolly had hit Hypnar andthat he had fired him. Smith then asked Ferns why themen had walked out and Ferns answered that they hadjustwalked off the job. There wasn'tmuch time fordiscussion because that was approximately the time thatTheriault and Emerick came into the plant. They were inthere checking out their toolboxes and Ferns told Smiththat they were leaving.Again Smith asked what were theyquitting for and Ferns answered,"They're leaving,they'rejust quitting."With that Smith went over to Emerick and asked thelatterwhat the problem was. According to Smith,Emerick said,"There's too much water over the dam forme." Emerick said further,"I've gone along this far andthat's it, I'm leaving."Smith then said to Emerick, "Whydon't you take off your coat and go to work."At that timeFerns was in the immediate area andTheriaultwas nearby.Theriaultwas near enough tooverhear the conversation between Smith and Emerick.Then Smith turned to Theriault and asked the latter whathis problem was and Theriault answered that he was goingto quit anyway and this incident brought it to a head.Theriault did not explain further,he just said that he wasquitting.Then Smith addressed both Theriault andEmerick and said,"Why don'tyou fellows go to work.You know we're satisfied with your work.We need help,we're in trouble with some of this work.We need men."However,his appeal to the men was unavailing andeach of the men got their toolboxes out of the shop thatmorning.Smith stated that he never at any time told themen that they were fired nor did he ever tell them theycould not come back to work for A H I.On the following Thursday, March 21, Theriault cameinto the shop and picked up his check.Theriault said hewas sorry but he was leaving.The next time Smith saw any of the men who walkedout was on the following Tuesday which would be March26.Cartwright,Jolly, and Terrycame into the plant. Hewas told about thisby the officegirl,Ferns was notpresent.Smith went out and asked Jolly what was thematter with him and Jolly said he was disgusted on themorningof the 18thand celebratingSt. Patrick's day andthat he felt tough; that Hypnar said a few things to himthat he did not like and he hit Hypnar. Smith told Jollythat he didn'tthink that was a very nice thing to dowhereupon Jolly walked over to Hypnar and Jollyapologized and they shook hands.While thiswas goingon Cartwright and Terry wentover to their toolboxes and had the toolcrib man checkout their boxes.Jolly refused to sign for the tools andSmith said that it didn'tmatter just so long as his boxwas clear. Jolly said that he knew he was done and itdidn'tmatter because he could get a job anywhere butCartwright had some children and he needed a job. SoSmithsaidto Jolly, "Why doesn't Cartwright go back towork."Smith told Jolly that the only thing Cartwrighthad to do was to talk to Al Ferns. That was the extent ofthe conversation.According to Smith,theonly time he had anyconversation with any other of the men was on Saturday,March 30,when Pete Osterman came into the shop. Fernsand Smith were in the office when Osterman came in andsat down in thelobby.Osterman began to talk to Fernsand Smith.Osterman was slightly inebriated and he saidthat as soon as he got himself straightened out he wasgoing to come back to work. Osterman finally went insideand picked up his tools and cleared out. Smith never toldOsterman that he was fired. Nor did he ever tellOsterman the latter could not come back to work at A H1.In fact,according to Smith,itwas Smith's impressionthatOsterman was coming back to work. Ostermanhowever never did come back after that Saturday that hecame to pick up his tools. To Smith's knowledge no oneever protested the discharge of Jolly to him. Ferns'testimony was m conformity with that of the testimony ofSmith as to the return of the men and the manner inwhich they picked up their tools and left the plant.Both Smith and Ferns testified that the quit slips weremerely a formality. The signing of slips was merely apractice in the shop because the men are issued tools andthe only control they have over the tools in the crib is theuse of tool clearance. In the event that a man checks outand some of the tools are missing and he has them he hasto give themback or pay for them before his final checkis cleared. Smith further testified that therefore the onlypurpose for the slips is to verify to the office that all thetools have been cleared and that the men's boxes havebeen checked out. Any time an employee quits or leavesthe employment of A H I the slips are used. A copy ofthe slip is only used for the crib man to communicate tothe office that it is all right to issue the final check.Actually theonly signaturethat has to be placed on thisslip is the signature of the toolcrib man and not of theemployee.With regard to the pulling of the timecards of the fourdischargees, Ferns testified that he pulled the cards of thefour dischargees after they walked out because he wantedto talk to them. This was the way in which he knew theywould come to talk to him when they found that theircardswere not in the rack in the usual place. Fernsinsisted that this was his usual method of getting to talkto one of the men when he found it necessary to talk tothemen.He also testified that this was commonprocedure in the tool-and-die industry.C.Concluding FindingsBefore considering the issue of whether the walkout ofthefourallegeddiscriminateesconstitutedprotectedconcerted activity and the further issue of whether thefour were constructively discharged, it is necessary thatthe issuesof credibility be considered and disposed of. TheGeneral Counsel, of course, contends that the testimony ofhis witnesses is credible and that the events occurred asrelated by the four alleged discriminatees. As is usual,counsel for A H I claims the testimony of the GeneralCounsel witnesses is, for the most part,fabrication andthattheeventsreallyunfoldedasrelatedby theRespondent's witnesses.To support their contentions, bothGeneral Counsel and A H I counsel point to discrepanciesin time and dates of their opposing witnesses.I have givendue consideration to these discrepancies and find that withregard to dates,the witnesses of both parties were in errorin some instances and, therefore,I cannot make credibilityresolutions on this basis.However, I was very much impressed by the manner inwhich General Counsel's witness Theriault testified. Hefreely admitted that he did not walk out because of theJolly affair but rather that he walked out in sympathywith his friends. He did not attempt to elaborate on themanner in which Hypnar treated those who worked under 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim. He did not in any way attempt to place any of theRespondent's officials in a bad light. He told forthrightlyhow he walked out and how he came back to get hispaycheck and what was told to him.Thus, I find that Theriault was a reliable witness. Whatisof greater importance, his testimony supports andbolsters the testimony of Emerick who was, in manyrespects, the General Counsel's chief witness. Theriault'stestimonyalso agreesinmany respects with the testimonyof other General Counsel witnesses.Theriault did not testify that he came back to the planton Tuesday, March 19, but rather on Thursday, March21.His testimony is supported by the testimony of bothEmerick and Osterman who testified that they, alone,came back to the plant to go to work on Tuesday, March19, and saw only Ferns.Thus I find and conclude that the testimony of Smithand Ferns to the effect that Emerick and Theriault cameto the plant together on Tuesday, March 19, is notreliableand cannot be considered as the basis for myfactual findings herein. This conclusion is bolstered byother factors. In the first place, noticeably missing fromthe testimony of both Ferns and Smith is any denial thatthe four discriminatees were asked to sign the quit slipsbefore they could obtain their final check. Ferns did nottestify as to the quitslipsand Smith testified the quit slipswere merely routine and used for the purpose of toolboxclearance so that checks could be issued. Smith furthertestified that there was no necessity for discriminatees tosign the quit slips that the only necessarysignature wasthat of the toolcrib man. If this were so, the questioncould well be asked why it was necessary, then, for theslips to contain the statement that the four men hadwalked out without authorization and why did not onlythe signaturesof the four appear on the slips but also thesignatureof Ferns?Icannot perceive that if these slips were merely routinewhy all this material appeared thereon. Accordingly, Ifind and conclude that the testimony of Ferns and Smithregarding the quit slips is not reliable.Another basis for the crediting of General Counsel'switnessesover the testimony of Smith and Ferns is thecandor with which the General Counsel's witnesses readilyadmitted that (1) they gave no specific notice of theirleaving to anyone in highermanagementand (2) they didnot testify that they gave tomanagementat any time thereasons forleaving.To the laymen, at least, this wouldappear to be a deficiency in their case.But, nevertheless,none sawfit to fabricate in this regard.Accordingly, and from my observation of the witnesses,Iconclude that the General Counsel'switnessesweregenerallymore reliable and that the events occurred asrelated by these individuals. They walked out on the dayand in the manner they related and each came back on ornear the date each testified to. Each was made to sign thequit slip with thedamaging notationsthereon before eachreceived his check.Moreover, each was told to check outhis tools inadditionto signingthe quit slip so that eachcould obtain his check.The General Counsel contends that the facts as relatedby hiswitnessesshow conclusively that the employees'walkout constituted protected concerted activity.TheRespondentclaims thatthe walkout was not protected.The undisputed facts establish that the walkout wasconcerted. After Jolly's discharge and Hypnar's refusal toact on Jernburg's suggestionthat they go to the office totalkover thematterwithFerns,allfourallegeddiscriminatees, with Jolly and Terry, walked out together.There thus remains the question of whether the walkoutwas protected.The alleged discriminatees almost simultaneously madeup their minds to walk out with Jolly upon a suggestion ofEmerick. As noted, this came at a time after Hypnar hadrefused to permit the men to take up the matter withHypnar's superiors. The record further establishes that themen were unhappy with Hypnar's conduct for some timeand that the Jolly incident was the explosion that resultedfrom what the men considered the constant harassmentvisited on them by Hypnar. It should be noted that earlierthatmorning,Hypnar twice reprimanded employees forreal or fancied failures to perform their work, each timeusing profanity in doing so. Thus I find and conclude thatthe walkout was the culmination of a series of incidentsthat affected the welfare and working conditions of theemployees in A H I's tool-and-die shop.InN.L.R.B. v.Washington Aluminum Company,370U.S. 9, the Supreme Court established, after many Boarddecisions to the same effect, that a group walkout byemployees for the purpose of protesting their workingconditions is protected concerted activity. The facts of theinstant case parallel the facts of that case to a markeddegree. There, the employees walked out because of whatthey considered their employer's indifference to the frigidcondition of their working quarters. Here, the employeesin protest of harassment by their immediate superior andbecause of what they considered the unfair conditionswhichbroughtabout the discharge of their fellowemployee walked out. As in the case at bar, in theWashingtonAluminum Co.case, the employees wereunrepresented and there was no established grievanceprocedure.'Although in the cited case the employees involved hadindividuallyrequested that the heating situation becorrectedbefore the walkout, there was no specificdemand made upon management at or after the time ofthe walkout. The Supreme Court held that the employeesdid not have to make such a demand at the time of thewalkout but that demand may be made before, after, or atthe time of the walkout. In the instant case there was nodemand made at all.This would seem to be a fatal defect, but, it must benoted that the employees' attempt to air their grievanceswas blocked by Hypnar who refused to permit the men ahearing when he refused Jernburg's suggestion that themen take their case to higher management. Moreover, itcannot be claimed that A H I did not know what thecause or the purpose of the walkout was. As notedheretofore, Ferns admitted in testifying that Hypnar toldFerns in answer to the latter's question as to the reasonfor the walkout, "I guess they are going out in sympathywith Jolly."Thus, A H I knew that the walkout was in furtheranceof its employees' efforts to make management moreresponsive to their demands for improvement in existingconditions. The Board has held that such a walkout forsuch purpose is protected.' The Respondent contends that,in any event, the walkout was unreasonable. It argues thatJolly struck Hypnar and, therefore, Jolly's discharge wasbased on good cause, and, therefore, the walkout in'1do not find that testimonyto the effectthat on several occasions inthe pact the employees had spoken to management concerning hours andwages isproofof an established grievance procedure'SeeElectromec Design and DevelopmentCompany, Inc.,168NLRBNo. 107. ALLEN HAYOSH INDUSTRIES445sympathywith Jollywas unjustified.It is not necessary todecide whether Jolly's striking Hypnar was a reasonableaction.IntheWashingtonAluminum Co.case' theSupreme Court held "that the reasonableness of workers'decisions to engage in concerted activity is irrelevant...." °In theWashington Aluminum Co.case the employerwas attempting to correct the condition of which the mencomplained but the Supreme Court held that neverthelessthewalkout was protected even if the conduct of theemployees in leaving was unnecessary and unwise.In any event in the case at bar the striking of HypnarbyJollyand the latter'sdischargewerebut theculmination of a series of disagreeable events.Therefore,itcannot be affirmatively held that the walkout wascompletely unreasonable.Accordingly, and byreason of all the foregoing, I findand conclude that the walkout by the four allegeddiscriminatees onMarch 18 was a concerted protectedactivity.There remains for consideration the question of whetherthe four alleged discriminatees quit their jobs or wereconstructively discharged.As set forthearlier in this Decision,on Tuesday, March19,Emerick and Osterman reported for work.They foundupon arrival at the plant that their cards were removedfrom the timecard rack and weretold byJernburg thattheir cards had been pulled and that they were fired.Cartwrightalso reported to work but observed that thecars of his coworkers were not in the parking lot and hetherefore left the premises without talking to anyone.Later thatmorning he was advised by his coemployeesthat it was futile to return to the plant.Theriault refusedto return until his fellow employees were permitted toreturn,a condition I find was certainly legitimate in viewofallthecircumstances.Then,when each of theemployees finally sought their paychecks,the Respondentrepeatedly insisted that they sign quit slips which theRespondentmaintainswere for the purpose of toolclearance.However, it should be noted,that PresidentSmith admitted that the employee's signature was notnecessary for tool clearance.Moreover,on the so-calledquit slips,which were completed in advance and weredated the date of the walkout,was written the commentthat the employees had walked off their jobs withoutauthorization.These slips were signed not only by theemployees themselves but also by Vi etPresident Ferns.In connection with the signing of the slips were thestatementsofmanagement representatives that theemployees'timingwas off and that A H I could notafford tohave this pressure going on in theshop.Asfound heretofore at no time during these visits to theshopwereanyofthediscriminateesofferedanopportunity to return to work.Moreover,the creditedtestimony of the alleged discriminatees establishes thattheydid not want to check out their tools much less signtheir quit slips.Itwas only after they refused upon severaloccasions to abide by the demands of management andafter each employee had become hard pressed for thepaycheckthattheallegeddiscriminateesfinallycapitulated and even then they stated their desirefor workand that they were signing the quit slips under protest.The signing of a quit slip does not necessarily constitutea voluntary termination of employment.'Whether thesigning of a quit slip constitutes a voluntary termination'370 U S. 9.'CitingN.L.R.B. v.Mackay Radio&TelegraphCo.. 304 U.S. 333, 334.depends upon the circumstances leading up to andsurrounding the signing.Thus, as in the instant case, thesigningof such a slip in order to obtain a paycheck doesnot,by itself, spell out a voluntaryquit.10Here, theemployees involved were coerced intosigningthe quit slipsand to check out their boxes^at a time when they were inneed of funds. As their credited testimony shows, theywere not given an opportunity to return to work. Indeed,the quitslipsare datedMarch 18, which demonstratesthat A H I had no intention of putting the men back towork. These factors, in the light of the credited testimonyof the alleged discriminatees to the effect that they statedto their superiors that they did not want to quit and thatthey signed the quit slips under protest, indicate that theirterminationwas anything but voluntary.Because allof the men were told that they hadperformed satisfactorily and because A H I's witnesses didnot recitea single reasonwhy men should be discharged,itisevident that they were forced to sign the quit slipsbecause they had walked out in protest of their workingconditions and Jolly's discharge and for no other reason.Thus, I conclude that A H I constructively dischargedEmerick,Cartwright,Osterman, and Theriault becausethey had engaged in protected concerted activity. Thisconsitutes violations of Section 8(a)(1) of the Act."D.The ChallengedBallots1.The ballots of the discriminateesInasmuch as it has been found that William Emerick,RichardCartwright,PeterOsterman,andGilbertTheriault were discriminatorily discharged, they were, atthetimeof the election herein, eligible to vote.Accordingly, it is found that their ballots should beopened and counted.2.The supervisory status of Louis Hypner andDonald EllerThe uncontroverted testimony of the four discriminateesestablishesthatManagerFerns,inAugust1967,introducedHypnar to the employees of the tool-and-diedepartmentastheirforeman,indicatingthattheemployees were to take orders from him; that Hypnar wasin complete charge and that the employees were to workdirectly under him and give Hypnar their cooperation. Atvarious times,and in the absence of Manager Ferns andPresidentSmith,Hypnar interviewed applicants foremployment at the Respondent's plant. Emerick testifiedthat on an occasion in either December 1967 or January1968Hypnar interviewed a man by the name ofSchernowski.Emerickknew Schernowski and whileSchernowski was talking to Hypnar, Emerick went overthe Schernowski and heard Hypnar tel Schernowski tocome to work the followingmorning.Following thisinterviewSchernowski reported for work. I credit thistestimony of Emerick despite the testimony of Smith andFerns to the effect that Hypner did not have the authorityto hire or discharge or to effectively recommend the same.Each of the four employees testified credibly that theyconversed with Hypnar five or six times every day during'DetroitGasketand Manufacturing Company,78 NLRB670, 674, setaside on other grounds179 F.2d 241 (C.A. 6)"Burlington Industries,Inc,VintonWeavingCo,144NLRB 245,257-258."N.L.R.B.vWashingtonAluminumCo,370 U.S. 9. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDthecourseofemployment concerning theirwork.Additiona ly, Cartwright and Emerick testified that duringthe course of their employment they were transferred fromoneoperationtoanotherwithinthetool-and-diedepartment by Hypnar. This testimony is affirmed by lietestimony of Smith and Ferns to the effect that, as Smithadmitted,Hypnar'sworkencompassed"doingallnecessary to complete a job." Hypnar started from thebeginning,which was the blueprint,the inception of theorder when it first came into the shop, and oversaw thejob until the job was completed and out of the shop. Thistestimony is further buttressed by President Smith'stestimony that leaders assigned jobs on the basis of theirevaluation of an employee's capability, and that they dothis independentlyday by daybased on the requirementsand the need of the day. Hypnar's overseeingthe work ofthe employees is exemplified in one instance related byEmerick in which Hypnar,unsatisfiedwith a particulardie which had been made by Emerick, required Emerickto correct the alleged deficiency specifically in accord withHypnar's instructions and Hypnar personally supervisedthe corrections for approximately 7 hours while Emerickperformed the work as Hypnar instructed.With regard to the claim by both President Smith andVicePresidentFerns that Hypnar could not effectivelyrecommend the hire or discharge of any individual, theJolly incident, in and of itself, shows that Hypnar not onlydischarged Jolly on the spot, but that when he went intothe office of the plant to confer with Ferns, Ferns gaveHypnar his immediate consent to discharge withoutHypnar's telling Ferns that Jolly had struck Hypnar.Additionally,Hypnar effectivelymade recommendationsrelative tojob assignments and also made job assignmentsinaccordancewithhisjudgment after consideringindividual employee's capabilities and job deadlines. Smithand Ferns admitted that they relied on Hypnar's judgmentin this regard.Moreover, Hypnar did discipline employeesas exemplified in his speaking to the four discriminateesregarding their alleged work lapses on the morning of theJolly incident.In addition to all of the foregoing, the record showsthat Hypnar oversaw the work of about 20 employees inthe tool-and-die shop. Smith admitted in his testimonythat he was absent from the plant the greater part of thetimeand that Ferns also was absent upon certainoccasions.Fernsadmitted that his absence usuallyamounted to several hours every week.This absence wasfor the purpose of calling on customersof A H I.Duringthe times of the absence of both Smith and Ferns, Hypnarwas the only one in charge of the tool-and-die shop.Moreover, Ferns in testifying stated that much of hiswork was in the office of the plant and that during thoseperiodsof time Hypnar was the only leader in thetool-and-die department.Thus, I find that Hypnar had upon occasion hiredemployees for the tool-and-die shop. Also, Hypnar hadthepower to effectively recommend discharge asexemplified in the case of Jolly. As noted above, thetestimonyof the fourdiscriminatees established thatHypnar had the authority to change men in thetool-and-dieshop from job to job and to makeassignments as he saw fit and exercise independentjudgment in the manner in which he did this.Moreover,Hypnar did from day to day discipline the men in theirwork and had the authority to change the methods of themen's work and to closely oversee the manner in whichthework was performed. Additionally, Hypnar was incomplete charge of the 20 employees in the tool-and-diedepartment at times when Smith and Ferns were not inthe plant.Moreover, I find and conclude that in light ofthe number of employees in the shop and the fact thatFerns was in the office and not in the shop a large portionof his working time, that Hypnar was in complete chargeof the shop much of the working time of the employees.On the basis of all the foregoing indicia of supervisoryauthority, I find and conclude that Hypn It is a supervisorwithin the meaning of the Act. I therefore recommendthat the challenge to Hypnar's ballot be upheld and thathis ballot not be opened and counted.' 2The record with regard to the supervisory status ofDonald Eller is very meager. Eller is the leadman in thejig and fixture shop. None of the employees who testifiedworked in that department and therefore had littleopportunity to observe the work performed by Eller.Emerick testified that at one time his brother worked fortheRespondent in the jig and fixture department. Onemorning Emerick's brother came in late and wanted toknow what to do because he failed to punch in. Emericktold him to see Eller. Thereafter Emerick's brother wentto see Eller and Eller initialed his brother's card.Osterman testified that there is no physical divisionsuch as a wall between the tool-and-die shop and the jigand fixture shop. During the time that he worked for A HIOsterman noticed that Eller directed men in their workday after day. Osterman further testified that Eller heldspecific interviews with certain employees. For instance, aman by the name of Walter Burr was interviewed by Ellerand the next day the man was hired. In Osterman'sestimation,Eller's direction of the men at work underEller is similarto that of Hypnar.On the other hand, Smith testified that Eller is aworking leader. He is hourly rated and makes about 25centsmore per hour than do the other craftsmen. Hetestified that Eller does not have the authority to hire orfireand he punches a timeclock and performs manualfunctions between 80 and 30 percent of his time andsometimes even more. However, Smith did testify that asfar as Eller's authority is concerned it is about the sameasHypnar's. Smith testified that neither could disciplineany employees or lay them off nor could either promoteemployees or discharge them or effectively recommendsuch action.The foregoing represents all of the testimony withregard to Eller's supervisory authority. Although Smithadmitted that Eller and Hypnar had approximately thesame authority, it should be remembered that suchtestimony was with regard to both of these individuals.While I have found that Smith's denial of supervisoryauthority in the case of Hypnar is not reliable, there islittleinthe record to show that Smith's denial ofauthority with regard to Eller is not reliable. Accordingly,Icannot find on the basis of the record before me thatEller is a supervisor within the meaning of the Act.Accordingly, I find and conclude that Eller is not asupervisor within the meaning of the Act on the basis ofthe record before me and recommend that his ballot beopened and counted.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICE$UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,"SeeResearch Designing Service,Inc..141NLRB 211, 212-213. ALLENHAYOSH INDUSTRIES447intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving foundthat AH I has engaged in certain unfairlabor practices it will be recommended that it cease anddesisttherefromand take certain affirmative actiondesigned to effectuate the policiesof the Act.Having found the Respondent has discriminated inregard to the hire and tenure of employment of theabove-named employees,itwill be recommended that theRespondent offer them immediate and full reinstatementtotheirformer or substantially equivalent positionswithout prejudice to their seniority or other rights andprivileges,and that each be made whole for any loss ofpay he may have suffered by reason of the discriminationagainst him,by payment to him of the sum of moneyequal to that which he normally would have earned aswages from the date of the discrimination to the date oftheRespondent'sofferof reinstatement less his netearnings during such period.Backpay shall be computedinthemanner established by the Board inF.W.Woolworth Company,90 NLRB 289, plus interest at 6percent per annum as prescribed inIsisPlumbing &Heating Co.,138 NLRB716. TheRespondent shall makeavailable to the Board its payroll and other records tofacilitate the checking of amounts due.Upon the basis of the foregoing findings of fact andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.A H I Machine Tool & Die, Inc., is an employerengaged in commerce within the meaning of the Act.2.By discriminating in the hire and tenure ofemployment of William Emerick, Richard Cartwright,PeterOsterman, and Gilbert Theriault,A H I hasengaged in and is engaging in unfair labor practices withinthemeaning of the Act and by such discriminationtherebyinterferingwith,restraining,andcoercingemployees in the exercise of the rights guaranteed inSection 7 of the Act and has engaged in and is engaginginunfair labor practices within the meaning of Section8(a)(l) of the Act.3.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized by Section 8(a)(3)of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Offer to Richard Cartwright,WilliamEmerick,Peter Osterman, and Gilbert Theriault immediate and fullreinstatement to their former or substantially equivalentpositionswithout prejudice to their seniority or otherrightsandprivilegesdischargingifnecessaryanyemployees hired to replace them.(b)Make whole said employees in the manner set forthin the section of this decision entitled "The Remedy" forany loss of pay they may have suffered by reason of theRespondent's discrimination against them.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its plant in the city of Mt. Clemens,Michigan,copiesoftheattachednoticemarked"Appendix."" Copies of said notice, on forms provided bytheRegionalDirector fN Region 7, after being dulysigned by the Respondent's representative, shall be postedby it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily pdste l Reasonable steps shall be taken by AH I to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 7, inwriting,within 20 days from the receipt of thisDecision,what steps have been taken to comply herewith.14"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United StatesCourt ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notifythe Regional DirectorRegion 7, in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXUpon the foregoing findings of fact and conclusions oflaw and upon the entire record in the case, and pursuantto Section 10(c) of the National Labor Relations Act, asamended, it is ordered that A H I Machine Tool & Die,Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging concerted activities of its employeesby discriminatorily discharging any of its employees, or bydiscriminating in any other manner in regard to their hireor tenure of employment or any term or condition ofemployment.(b) In any like or related manner,interferingwith,restraining, or coercing its employees in the exercise oftheir right to engage in concerted activities for the purposeNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor RelationsBoard and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOTdiscourageconcertedactivitybydiscriminatorilydischargingany of our employees or inany other mannerdiscriminating against them in regardto their hireor tenureof employment or any other termor condition of employment.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exercise 448DECISIONSOF NATIONALLABOR RELATIONS BOARDof their right to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection,and to refrain from any or all such activitiesexcept to the extent that such right may be affected byanagreement requiringmembership in a labororganizationasaconditionofemploymentasauthorized in Section 8(a)(3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Actof 1959.WE WILL offer to Richard Cartwright,WilliamEmerick,PeterOsterman,andGilbertTheriaultimmediate and full reinstatement to their former orsubstantially equivalent positions without prejudice toany seniority or other rights and privileges previouslyenjoyed, and make them whole for any loss of paysuffered as a result of the discrimination, discharging ifnecessary any persons hired to replace them.WE WILL notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.DatedByA H I MACHINE TooL &DIE, INC.(Employer)(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board'sRegionalOffice,500 BookBuilding,1249Washington Boulevard, Detroit, Michigan48226, Telephone 313-226-3200.